United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40924
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARTURO HERRERA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 4:05-CR-98
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Arturo Herrera appeals his jury conviction for possession of

a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1).   Herrera argues that his confession to possession of

the firearm was uncorroborated and that § 922(g)(1) cannot

constitutionally be construed as criminalizing intrastate

possession of a firearm merely because the firearm had traveled

in the past from another state or country.   This court does not

review Herrera’s argument that his confession was uncorroborated

because Herrera, as the appellant, has failed to provide a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40924
                                 -2-

complete record on appeal of the evidence relevant to that

argument.   See FED. R. APP. P. 10(b)(1), (2); United States v.

Narvaez, 38 F.3d 162, 167 (5th Cir. 1994).    Even if Herrera’s

argument were considered, the evidence before this court

demonstrates that independent evidence exists sufficient to

justify a jury’s inference of the truth of his confession.        See

United States v. Deville, 278 F.3d 500, 506-07 (5th Cir. 2002).

The firearm in question was found by police inside a car in which

Herrera was a passenger, within arm’s reach of Herrera, after

police had observed Herrera moving in such a way as to suggest

that he was hiding something.

     Herrera’s argument that § 922(g)(1) is unconstitutional as

applied to him is foreclosed by this court’s precedent.     See

United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001);

United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).

     AFFIRMED.